Citation Nr: 1527060	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  10-46 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating due to individual unemployability caused by service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The Veteran served on active duty from March 1973 to March 1977.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the RO.  The RO granted service connection for PTSD and assigned a 30 percent rating, effective May 29, 2009.  The Veteran disagreed with that percentage rating, and this appeal ensued.  

During the course of his appeal, e.g., during an October 2009 VA psychiatric examination, the Veteran contended that stated that he was unemployable due to his service-connected disabilities.  To date, VA has not adjudicated the claim of entitlement to a TDIU. However, it is clearly ancillary to his claim of entitlement to an increased rating for PTSD.  As such, it must be considered by the AOJ in conjunction with the Veteran's increased rating claim. Rice v. Shinseki, 22 Vet. App. 447 (2009)

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In October 2010, the Veteran underwent a VA psychiatric examination.  The diagnosis was PTSD, mild.  The Veteran states that the VA examination did not accurately reflect the level impairment caused by his PTSD.  He has submitted reports from Psychological Consulting Services reflecting his treatment by L. G., M.A., L.P.A. and A. C. F., Ph.D.  The diagnosis was chronic, severe PTSD, and the Veteran was assigned GAF's of 40 and 45.  Ms. G. and Dr. F. considered the Veteran permanently and totally disabled.

In September 2011, the Veteran reported that he had been receiving psychiatric treatment at the VA Medical Center (MC) since January 2009.  He requested that the records of that treatment be associated with his claims file.
Inasmuch as there may be outstanding relevant evidence, the case is REMANDED for the following actions:

1.  The AOJ must inform the Veteran, by letter, of the VA's duties to notify and assist him in the development of his claims of entitlement to an increased initial rating for PTSD and entitlement to a TDIU.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

2.  The AOJ must ask the Veteran for the names and addresses of all health care providers (VA and non-VA) who have treated him or the names and addresses of the medical facilities where he has been treated for his service-connected disabilities since May 2009.  This must include, but is not limited to, his treatment for PTSD.  

For each of the health care providers/medical facilities identified by the Veteran, the AOJ must ask each, DIRECTLY, for all records and reports reflecting the Veteran's treatment.  The health care providers/medical facilities MUST INCLUDE, but are not limited to, records of the Veteran's treatment at the Durham VAMC since January 2009.  

The requested records should include, but are not limited to, reports of office visits, outpatient treatment records, reports of psychological testing, emergency room records, ambulance records, hospital discharge summaries, consultation reports, daily clinical records, reports of radiographic studies, reports of laboratory testing, doctor's notes, nurse's notes, and prescription records.  

A failure to respond or a negative reply to any request must be noted in writing and associated with the claims folder.  

If the requested records are held by an entity affiliated with the federal government, efforts to obtain such records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each federal department or agency from whom they are sought.  

If the requested records are not held by an entity not affiliated with the federal government, and those records are unavailable, the AOJ notify the Veteran and his representative in accordance with the provisions of 38 U.S.C.A. § 5103A(b) (West 2014); 38 C.F.R. § 3.159(e) (2014).

3.  The AOJ must ask the Veteran for the name and address of each employer for whom he worked since May 2009.  The AOJ must also ask him for the dates he worked for each employer.  

Then, the AOJ must ask each employer/former employer for copies of the Veteran's employment records, including, but not limited to, attendance records, records of tardiness, medical records, job descriptions; reports of job training; reports of job performance; reports of duty limitations or job changes and the reasons for such limitations or changes; reports of workman's compensation claims or claims for other disability benefits; reports of vocational rehabilitation or job retraining; counseling statements; customer/client letters; reports of union involvement; and reports of termination and any associated severance pay.  In particular, the AOJ must request the Veteran's employment records from DURHAM VAMC for whom he has reportedly worked since 1980.  

If the employer/former employers do not have such documents, request that the employer/former employers provide a statement on business letterhead stationary addressing the foregoing concerns.  

For any period that the Veteran was self-employed, request a letter containing the foregoing information from the people who hired him, including, but not limited to, clients and any contractors or sub-contractors for whom he worked.  

Also request that the Veteran provide any employment records in his possession which addresses the foregoing concerns.  

Failures to respond or negative replies to any request must be noted in writing and associated with the claims folder.  

Efforts to obtain records of the Veteran's employment with any federal agency must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought.  38 U.S.C.A. § 5103A(b) (West 2014); 38 C.F.R. § 3.159(c)(2) (2014).  

If records of the Veteran's employment with a private employer are unavailable, notify the Veteran of that fact in accordance with the provisions of 38 U.S.C.A. § 5103A(b) (West 2014); 38 C.F.R. § 3.159(e) (2014).

4.  When the actions in parts 1, 2, and 3 have been completed, schedule the Veteran for psychiatric examination to determine the severity of his PTSD.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand.  

The examiner must perform the following actions:   

a.  Identify and explain the elements supporting the diagnosis of PTSD;.  

b.  Determine if the Veteran has any chronic, identifiable psychiatric disorders in addition to PTSD.  If so, the examiner must identify and explain the elements of any other psychiatric disorder found to be present.  

c.  State the severity of the Veteran's PTSD, e.g.:

i.  Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal);

ii.  Occupational and social impairment with reduced reliability and productivity;

iii.  Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; or,

iv.  Total occupational and social impairment.

d.  The examiner must assign a GAF SOLELY for the Veteran's PTSD and explain the meaning of the GAF.  If it is not possible for the examiner to assign a GAF solely for the Veteran's PTSD, he or she must explain why that is so.  

e.  The examiner MUST COMMENT on the reports from Psychological Consulting Services, dated in September 2010 and September 2011.  

f.  The examiner must state the impact of the Veteran's PTSD on his daily activities, including, but not limited to, his employment and activities of daily living.  The examiner MUST COMMENT on the functional impairment caused solely by the service-connected PTSD.  

5.  When the actions in parts 1, 2, 3, and 4 have been completed, the AOJ must schedule the Veteran for a COMPREHENSIVE EXAMINATION to determine the functional impairment caused solely by the service-connected disabilities:  PTSD, evaluated as 30 percent disabling; chronic conjunctivitis, evaluated as 10 percent disabling; a hearing loss disability, evaluated as noncompensable; and sinusitis, evaluated as noncompensable.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand.  

The examiner must render an opinion as to the collective impact of all of his service-connected abilities:  PTSD, chronic conjunctivitis; a hearing loss disability; and sinusitis.  

6.  The Veteran is advised that it is his responsibility to report for all scheduled VA examinations and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  

A copy of the notice informing the Veteran of the date, time, and location of the examination must be associated with the claims folder.  If the notice is returned as undeliverable by the Post Office, that fact must be noted in writing and associated with the claims folder.  

7.  When the actions in parts 1, 2, 3, 4, 5, and 6 have been completed, the AOJ must undertake any other indicated development.  Then, the AOJ  readjudicate the issue of entitlement to an initial rating in excess of 30 percent for PTSD.  The AOJ must also adjudicate the issue of entitlement to a TDIU.  

If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 
The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

